Detailed Action

1.	This Office Action is responsive to the Amendment filed 07/20/2021.  Claims 1-4, 6-8 and 10-14 have been amended.  Claim 5 has been cancelled.  Claims 1-4 and 6-14 are pending for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Interview Summary

3.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

4.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Ms. Kyoko C. Makino (Reg. No. 72,200), on November 03rd, 2021.

Examiner’s Amendment

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Please amend the claims as below:

Claim 1. (Currently amended) An information processing system comprising:
a server that stores a management table for managing a meeting;
an information terminal capable of communicating with the server; and
a sharing device that is communicably connected to the server and that communicates with the information terminal according to an instruction from the server, wherein 
the management table includes information in which location information indicating a location where a meeting is held and identification information of the sharing device installed at the location where the meeting is held are associated,
in a case where a start meeting exists, when the information terminal detects the sharing device being communicably connected to the server, the information terminal transmits predetermined information including the 

the server transmits to the sharing device, based on the predetermined information and the management table, a connection instruction to communicate with the information terminal, the connection instruction being an instruction to cause the sharing device to execute a connection process, and 
when the sharing device receives the connection instruction, the sharing device executes the connection process to cause the sharing device and the information terminal to[[are]] wirelessly connect[[ed]] to each other.


Claim 13. (Currently amended) An information terminal capable of communicating with a server, comprising:
a processor; and
a memory storing program instructions, when executed, the program instructions cause the processor to perform:
wherein the server stores a management table for managing a meeting, the management table includes information in which location information indicating a location where a meeting is held and identification information of a sharing device installed at the location where the meeting is held are associated, 
in a case where a start meeting exists, when the information terminal detects a sharing device being communicably connected to the server, 
,
transmitting predetermined information including the identification information of the detected sharing device to the server;
when a connection instruction to communicate with the information terminal is transmitted from the server to the sharing device based on the predetermined information and the management table to cause the sharing device to execute a connection process with the information terminal,
communicably connecting to the sharing device wirelessly.


Claim 14. (Currently amended) A display apparatus comprising: Page 5 of 11Response to Non-Final Office Action dated April 22, 2021 Appl. No.: 16/747,305 Attorney Docket No.: US79397
a display device that displays an image[[,]]; and 
a sharing device that is communicably connected to an information terminal and a server that stores a management table for managing a meeting, wherein 
the management table includes information in which location information indicating a location where a meeting is held and identification information of the sharing device installed at the location where the meeting is held are associated,
in a case where a start meeting exists, when the information terminal detects the sharing device being communicably connected to the server, the information terminal transmits predetermined information including the identification information of the detected sharing device to the server, 
the start meeting indicates a meeting scheduled to start within a predetermined time period from a current time, 
the server transmits to the sharing device, based on the predetermined information and the management table, a connection instruction to communicate with the information terminal, the connection instruction being an instruction to cause the sharing device to execute a connection process, and 
when the sharing device receives the connection instruction, the sharing device executes the connection process to cause the sharing device and the information terminal to wirelessly connect to each other and to cause the display device to display an image being displayed on the information terminal




7.	Claims 1-4, and 6-14 are allowed.

	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that an information processing system comprising: a server that stores a management table for managing a meeting; an information terminal capable of communicating with the server; and a sharing device that is communicably connected to the server and that communicates with the information terminal according to an instruction from the server, wherein the management table includes information in which location information indicating a location where a meeting is held and identification information of the sharing device installed at the location where the meeting is held are associated, in a case where a start meeting exists, when the information terminal detects the sharing device being communicably connected to the server, the information terminal transmits predetermined information including the identification information of the detected sharing device to the server, the start meeting indicates a meeting scheduled to start within a predetermined time period from a current time, the server transmits to the sharing device, based on the predetermined information and the management table, a connection instruction to communicate with the information terminal, the connection instruction being an instruction to cause the sharing device to execute a connection process, and when the sharing device receives the connection instruction, the sharing device executes the connection process to cause the sharing device and the information terminal to wirelessly connect to each other, as set forth in the independent claims 1 , 13 and 14.  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441